                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:20–CV–146–BR

REGINALD MARLON KING and            )
NAA’ELL SADDIQ MALIK BEY,           )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                 ORDER
                                    )
UNITED STATES OF AMERICA, et al., )
                                    )
      Defendants.                   )
____________________________________)


        This matter is before the court on Magistrate Judge Robert B. Jones’ Memorandum and

Recommendation (“M&R”) recommending that plaintiff King’s application to proceed in forma

pauperis be allowed and that the complaint be dismissed under 28 U.S.C. § 1915(e)(2)(B). (DE

# 4.) Plaintiff did not file an objection thereto.

        “The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusion of the magistrate judge to which no objections have been raised.” Clark v.

Harrah’s NC Casino Co., LLC, No. 1:17–CV–00240–MR–DLH, 2018 WL 4664136, at *1

(W.D.N.C. Sept. 28, 2018) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985) (“There is no

indication that Congress, in enacting § 636(b)(1)(C), intended to require a district judge to

review a magistrate’s report to which no objections are filed.”)). Accordingly, the court

ADOPTS the M&R as its own. The application to proceed in forma pauperis is ALLOWED.

The complaint is DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to close the




           Case 5:20-cv-00146-BR Document 5 Filed 05/27/20 Page 1 of 2
case.
        This 27 May 2020.


                               __________________________________

                                             W. Earl Britt
                                             Senior U.S. District Judge




                                         2

           Case 5:20-cv-00146-BR Document 5 Filed 05/27/20 Page 2 of 2
